       Case 2:20-cv-00868-DLR Document 18 Filed 05/18/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tyrone T Broussard,                               No. CV-20-00868-PHX-DLR (CDB)
10                  Petitioner,                        ORDER
11   v.
12   State of Arizona, et al.,
13                  Respondent.
14
15          Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge
16   Camille D. Bibles (Doc. 15) regarding Petitioner’s Second Amened Petition for Writ of

17   Habeas Corpus (“Petition”) filed pursuant to 28 U.S.C. § 2254 (Doc. 8). The R&R found
18   that the Petition is barred by the one-year statute of limitations of the Antiterrorism and

19   Effective Death Penalty Act and recommends that the Petition be denied and dismissed

20   with prejudice. The Magistrate Judge advised the parties that they had fourteen days from
21   the date of service of a copy of the R&R to file specific written objections with the Court.
22   (Doc. 15 at 9.) Petitioner filed an objection to the R&R on April 20, 2021, (Doc. 16), and

23   Respondents filed their response on May 5, 2021. (Doc. 17.)

24          On December 19, 2016, Petitioner entered into a plea agreement with the State

25   agreeing to plead guilty to one count of attempt to commit child prostitution with one prior

26   felony conviction, one count of attempt to commit money laundering, and one count of
27   pandering. (Doc. 13-1 at 8-11, 13.) The plea agreement provided that Petitioner would be
28   sentenced to no less than the presumptive sentence of 6.5 years in prison on the attempted
       Case 2:20-cv-00868-DLR Document 18 Filed 05/18/21 Page 2 of 3



 1   child prostitution charge and that he would be placed on probation for the other two
 2   convictions and would be required to register as a sex offender. Id. at 9. Petitioner was
 3   sentenced on January 25, 2017 to a term of 7.5 years imprisonment, with credit for 202
 4   days of presentence incarceration, followed by five years probation. Id. at 18-19.
 5          Approximately two years after he was sentenced, on January 31, 2019, Petitioner
 6   filed a “Motion to Request Permission to File Untimely Petition for Notice of Post-
 7   Conviction Relief.” Id. at 25. The state trial court determined that Petitioner’s notice of
 8   post-conviction relief (“PCR”) was untimely and should have been filed by no later than
 9   90 days after sentencing, or by April 25, 2017. Id. at 31. The trial court dismissed the PCR
10   after concluding that Petitioner had waived his jurisdictional arguments when he pled
11   guilty and the PCR was ‘facially non-meritorious.” Id. at 32. The Arizona Court of
12   Appeals granted review but summarily denied relief, finding that the trial court had not
13   abused its discretion by denying the PCR. Id. at 42.
14          In his objection, Petitioner argues that although his PCR was untimely, the trial court
15   should have reviewed it for fundamental error. He contends that he had no reason to
16   question his counsel’s representation to him that jurisdiction was not in question and that
17   he did not discover the jurisdictional issue until an inmate legal assistant told him about it
18   in October 2018. (Doc. 16 at 3.)
19          Respondents first argue that the Court should not consider Petitioner’s objection
20   because it is untimely, two days late. Respondents have not argued prejudice. The Court
21   finds that in the interests of justice that Petitioner’s objection to the R&R should be decided
22   on the merits. Respondents argument is rejected.
23          Addressing Petitioner’s argument—that his Petition should not be barred by the one-
24   year statute of limitations because he is entitled to equitable tolling—the R&R correctly
25   decided that Petitioner did not meet his burden. Petitioner’s pro se status, limited legal
26   resources, ignorance of the law, and lack of representation did not constitute extraordinary
27   circumstances justifying equitable tolling. Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th
28   Cir. 2006). See also Robinson v. Kramer, 588 F.3d 1212, 1216 (9th Cir. 2009).


                                                  -2-
       Case 2:20-cv-00868-DLR Document 18 Filed 05/18/21 Page 3 of 3



 1   Specifically, the R&R correctly found that Petitioner has not shown that his alleged lack
 2   of access to legal resources is an extraordinary circumstance. He did not identify the lack
 3   any specific library materials that would have allowed him to timely assert his claims.
 4   Moreover, Petitioner has not shown a connection between any alleged extraordinary
 5   circumstances and his inability to prepare and file a timely habeas petition.
 6          Having considered the objections and reviewed the R&R de novo, See Fed. R. Civ.
 7   P. 72(b); 28 U.S.C. § 636(b)(1), the Court concludes that the Magistrate Judge correctly
 8   found that the Petition is barred by the one-year statute of limitations of the Antiterrorism
 9   and Effective Death Penalty Act and that Petitioner has not made a substantial showing of
10   the denial of a constitutional right. Petitioner’s objection to the R&R is overruled.
11          IT IS ORDERED that the R&R (Doc.15) is ACCEPTED.
12          IT IS FURTHER ORDERED that Petitioner’s objection (Doc. 16) is
13   OVERRULED.
14          IT IS FURTHER ORDERED that Petitioner’s Second Amended Petition for Writ
15   of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 8) is DISMISSED with
16   prejudice.
17          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
18   proceed in forma pauperis on appeal are DENIED because the dismissal of the Petition is
19   justified because reasonable jurists would not find the ruling debatable, and because
20   Petitioner has not made a substantial showing of the denial of a constitutional right. The
21   Clerk of the Court shall enter judgment denying and dismissing Petitioner’s Petition for
22   Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 1) with prejudice and shall
23   terminate this action.
24          Dated this 18th day of May, 2021.
25
26
27                                                 Douglas L. Rayes
                                                   United States District Judge
28


                                                 -3-
